Citation Nr: 9928600	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-33 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD) from 
March 25, 1994 to September 24, 1997.

2.  Entitlement to a rating in excess of 30 percent for 
service-connected PTSD from September 25, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This appeal arises from an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted the veteran's claim 
for entitlement to service connection for PTSD, and assigned 
a 10 percent evaluation, effective March 25, 1994.  The 
veteran appealed only the assigned evaluation.

By rating decision in August 1998, the RO increased that 
rating to 30 percent, effective from September 25, 1997 (the 
date of the veteran's VA examination).  Where a claim is 
filed for an original or increased disability rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and when the rating 
assigned is not the maximum benefit for that disability under 
the rating schedule, the claim for an increased evaluation 
remains in controversy, and hence, is a viable issue for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).


FINDINGS OF FACT

1.  The veteran refused, without good cause, to appear for VA 
examinations scheduled in February 1999, to determine the 
nature and extent of his mental disorders.

2.  The veteran has not requested that those examinations be 
rescheduled.

3.  The veteran's PTSD symptomatology, standing alone, has 
not been shown to be more than mildly disabling, under the 
former rating criteria, from March 25, 1994 to September 24, 
1997.

4.  The veteran's PTSD symptomatology, standing alone, has 
not been shown to be more than definitely disabling, under 
the former rating criteria, from September 25, 1997.

5.  The veteran's PTSD symptomatology, standing alone, has 
not been shown to be productive of more than occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, from March 
25, 1994 to September 24, 1997, under the revised criteria.

6.  The veteran's PTSD symptomatology, standing alone, has 
not been shown to be productive of more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), from September 25, 1997, under 
the revised rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected PTSD, the initial evaluation assigned, from 
March 25, 1994 to September 24, 1997, under the former 
criteria, and from November 7, 1996 and subsequent to 
September 24, 1997, under the revised criteria, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.125-4.130, 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9411 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

2.  The criteria for a rating in excess of 30 percent for 
service-connected PTSD, effective from September 25, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.125-4.130, 4.132, Diagnostic Code 9411 (1995); 
38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (1998); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds the veteran's claim 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he is found to have presented a claim which is not 
inherently implausible, inasmuch as a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1996) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

The evidence reveals the veteran failed to report for two VA 
psychiatric examinations scheduled in February 1999, even 
though he was notified by a letter from the RO in April 1999 
that his claim might be denied if he failed to report.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  A February 1999 
statement from a private Ph. D. indicated the veteran was a 
patient of his for approximately one year, who arrived 
sporadically for treatment sessions when a fellow Vietnam 
veteran brought him in.  That statement indicated the veteran 
reported that he had failed to report for VA examinations 
because, "I just can't take their .... anymore."  When 
queried further he described a five plus year endeavor to 
secure "proper" treatment (which, as stated numerous times 
in his extensive statements of record, consists of 
unidentified "holistic" private treatment, for which he 
requests VA payment) from VA, or "to obtain 100% of his war-
earned benefits," including counseling.  That statement also 
indicated the veteran reported he did not report for the 
examinations because he was "incapacitated by the regiment 
(sic) associated with his degree of tinnitus, i.e., perpetual 
bilateral high pitched whistle, little to no sleep, non 
restful sleep, paranoia, lack of concentration, couple with: 
no transportation, surplus cash, or faith in a system that 
has failed him for approaching 30 years."

In that regard, the Board notes that in the January 1999 
remand it discussed the veteran's statements that he 
"saved" $700 to purchase a computer several years ago, but 
apparently had not done the same for an automobile, and the 
veteran's representative's September 1996 letter to the 
veteran, in which the veteran was informed that he could 
contact the Disabled American Veterans' Hospital Service 
Coordinator at the VA medical center for possible 
transportation to and from the VA hospital.  It does not 
appear that the veteran has taken advantage of this offer.

38 C.F.R. § 3.655 provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
Subparagraph (b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on  the evidence of record.  The decision of the veteran not 
to report for the scheduled VA psychiatric examination was a 
voluntary election on his part and does not rise to the level 
of good cause contemplated by 38 C.F.R. § 3.655(a).  See 
Holland (Lee) v. Brown 6 Vet. App. 443, 445, 448-49 (1994) 
(refusal to submit to VA examination because of televised 
reports regarding care at VAMCs not considered good cause); 
Olson v Principi, 3 Vet. App. 480, 482-83 (1992) (financial 
hardship associated with traveling to VA examination site not 
considered good cause for failure to appear); Dusek, 2 Vet. 
App. at 521-22 (veteran's allegation of medical malpractice 
and racial discrimination not considered good cause for 
failure to appear for VA examination).  If the veteran wishes 
to pursue his claim for an increased rating, he must be 
prepared to cooperate with VA's efforts to provide a 
contemporaneous medical examination.  See Olson, supra 
(citing Wood, supra); see also 38 C.F.R. § 3.326(a).  Thus, 
the veteran's claim shall be rated based on the evidence now 
of record.

The Board notes that service connection for tinnitus has also 
been granted, with a 10 percent rating.  That is the maximum 
allowable rating under 38 C.F.R. § 4.87a, Diagnostic Code 
6260, which rates tinnitus.  He is also receiving a VA non-
service connected pension.  The veteran contends that his 
tinnitus was caused by two events in Vietnam in which he was 
subjected to acoustic trauma, one of which caused shell 
fragment wounds of the toes, for which he is also service 
connected.  These same events were also noted by the veteran 
to be two stressors which caused his PTSD.  He thus 
essentially contends that the constant tinnitus reminds him 
of Vietnam and causes his symptoms of PTSD, i.e., flashbacks, 
fear of being around people, insomnia, and nightmares.

The Board also notes that the veteran is preoccupied with a 
desire to build a very small house for his permanent 
residence, as he is living in an apparently condemned mobile 
home, and believes himself to be "homebound" by the 
combination of his tinnitus and PTSD.  This, by the veteran's 
own account, is his sole reason for seeking not only an 
increased evaluation, but ultimately, a total, or 100 percent 
evaluation, as he has stated that the pension he receives is 
not enough to build the house he wants.  He has indicated in 
his numerous statements that he does not desire treatment, at 
least by conventional medical therapy.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the 10 percent rating for the veteran's service-
connected PTSD is effective from March 25, 1994, the date of 
receipt of the veteran's application for compensation to 
September 24, 1997, the date one day prior to the increase, 
and that the 30 percent rating is effective from September 
25, 1997, the date of a VA examination.  The Board also notes 
the revised criteria became effective on November 7, 1996.  
Hence, the veteran's claim may not be considered under the 
revised criteria prior to that date.  Thus, the Board will 
consider whether ratings higher than 10 and 30 percent are 
warranted subsequent to March 25, 1994, under the former 
criteria, and from November 7, 1996, under the revised 
criteria.

The Board also notes that there is no medical evidence of 
record of treatment for PTSD during the period of this claim.

During the veteran's October 1995 personal hearing the 
veteran reiterated the complaints noted above, and also 
indicated that he had pictures of his combat in Vietnam, 
which his mother had thrown away.

An August 1996 through September 1996 VA report of the 
veteran's appointments with a VA medical facility indicate 
that the veteran failed to report for a series of VA PTSD 
examinations, and, significantly, for audio evaluations.

During a September 1996 VA PTSD examination the veteran 
reported flashbacks, lack of concentration (although he 
indicated this was also caused by his tinnitus), tension-
related symptoms, and problems sleeping.  (In regard to 
tinnitus, the examiner indicated that, while no perforations 
or scars indicating a ruptured eardrum were found upon 
physical examination, unusual white "masses" were noted in 
both ear canals, and the veteran was scheduled for a further 
examination to determine what these masses were, and, if 
possible to treat them.  While it is not shown whether this 
could have possibly resulted in some positive improvement in 
the veteran's tinnitus, which, by the veteran's account is 
the primary precipitating factor of his PTSD symptomatology, 
the veteran failed to report for these follow-up 
examinations, and thus, has in effect ignored possibly 
improving his problems.)  Upon physical examination the 
veteran was found to be extremely tense, agitated, pacing 
back and forth, and reported that he could not relax.  He 
reported not wanting to take prescription medication, but 
rather, used "alternative forms" of natural medication.  He 
also reported no illegal drug or alcohol use.  He was noted 
to have constant horizontal eye movements of a jerky nature, 
which were so severe a complete eye examination could not be 
accomplished.  Upon psychiatric examination the examiner 
indicated that the veteran appeared to be a typical PTSD case 
of someone who was having difficulty controlling his 
symptoms, but seemed to be able to relax sufficiently for the 
examination.  The examiner indicated that he was really not 
sure whether the veteran could manage his own affairs due to 
his tension.  The diagnosis was history of PTSD.

During a September 1997 VA PTSD examination the veteran 
reported that he had never been married nor in a 
relationship, and lived by himself in a mobile home which has 
been condemned.  The examiner indicated that the veteran was 
seen in "our clinic" in November 1996, when he was started 
on Risperidone.  The examiner indicated that the veteran 
never returned for follow-up.  When asked whether the 
Risperidone helped, the veteran indicated that he did not 
know.  The veteran reported coming out of his house only 12 
times in the past year, and taking calcium, vitamin E, and 
some herbs as self medication.  He reported the traditional 
PTSD symptoms of flashbacks "all the time," triggered by 
his tinnitus, guns of hunters, the smell of "diesel," and 
currently living "in a place like Vietnam."  He reported 
that he could not sleep more than 2-3 hours.  Upon 
examination the veteran was found to have adequate grooming 
and hygiene, and his speech was coherent and of normal flow 
and amount.  At times the veteran would stare into space, and 
informed the examiner that he was "listening to his 
tinnitus."  His affect was noted to be restricted.  He 
continuously said that VA did not understand his problem, and 
would not help him build his home, and because of that he was 
going to be homeless again in the near future.  He denied 
suicidal thoughts at this time, but reported that he gets 
them when he thinks he will lose his home.  He denied visual 
or auditory hallucinations.  He had some religious 
preoccupation, but not to the delusional level.  His thought 
processes were found to be coherent, logical, and goal 
directed, his cognition appeared intact, he was alert and 
oriented in all spheres, and the examiner found him to be 
competent.  The diagnosis was chronic PTSD.  The examiner 
indicated that the veteran had been diagnosed with 
schizophrenia in 1977, but had not been on any psychotropic 
medications for years, without decompensation.  No evidence 
of psychosis was currently noted, or had been in earlier 
evaluations in 1994 and 1996.  The examiner indicated 
therefore, that the diagnosis of schizophrenia was not 
justified.  The examiner stated that the veteran was more 
likely to have a personality disorder with schizoid and 
schizo-typal features such as lack of close relationships, 
sexual experiences, avoidance of pleasurable activities, lack 
of friends, and always chose a solitary activity.  The 
examiner indicated that "[t]his kind of personality disorder 
along with his PTSD and chronic tinnitus causes a severe 
social and occupational impairment."

That report, however, did not distinguish the symptoms of the 
veteran's service-connected PTSD from those of his non-
service connected disorders.  The report also did not provide 
a Global Assessment of Functioning (GAF) score for either 
PTSD or the non-service connected disorders.  Thus, the 
veteran's claim was remanded by the Board in January 1999 for 
a VA psychiatric examination to identify any mental disorders 
found, to determine whether the symptomatology of the 
service-connected PTSD and any other disorders found could be 
disassociated, and to identify the level of functioning 
caused by his service-connected PTSD, standing alone, if 
possible.  As noted above, the veteran failed to report for 
that examination, and his claim was returned to the Board for 
adjudication.

As noted above, a Ph. D. who is treating the veteran also 
submitted a medical statement, in April 1999, of the 
veteran's condition.  That statement, which concentrates only 
on the veteran's PTSD and tinnitus, for which, as noted 
above, the maximum rating allowed by law has been granted, 
and which is not before the Board, as no claim for an 
increase has been filed or appealed as to that issue, while 
noting that the Ph. D. had read the January 1999 remand, did 
not attempt to address whether the veteran suffered from 
other mental disorders than PTSD, and what affect, if any, 
those disorders have on his level of functioning.  Thus, it 
is not adequate to properly rate the veteran's PTSD.  Where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted.  See Schafrath, 1 Vet. App. at 595.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes, initially, that during the pendency of the 
appeal, the schedular criteria for evaluating PTSD were 
changed, effective from November 7, 1997.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  To give the veteran every 
consideration with respect to the current appeal, the claim 
will be evaluated under both the former and the revised 
rating criteria.

Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995), a 30 percent rating required 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people had to be definitely 
impaired.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," 
and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA. OGCPRECOP. No. 9-93 (Nov. 9, 1993); Hood 
v. Brown, 4 Vet. App. 301 (1993).

A 50 percent rating required that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 70 percent rating required that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were to be of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent rating required that the veteran's attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
It required totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The veteran had to be demonstrably 
unable to obtain or retain employment.

As noted above, for a 50 percent evaluation under the former 
criteria, the evidence must show that the veteran's ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired by his PTSD, standing 
alone, and that by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Such is not shown in this case.  As noted above, the veteran 
is unemployable, by his own admissions, due to his tinnitus 
affecting his concentration, his PTSD symptomatology, by his 
fear of leaving his home, and by other rationale proffered by 
the veteran, but without concrete lucidity.  The most current 
VA PTSD examination indicates that schizoid and schizo-typal 
features of a personality disorder contribute to his fear of 
leaving his home.  Generally, congenital or developmental 
defects or conditions are not considered to be diseases or 
injuries within the meaning of applicable legislation 
providing VA disability compensation benefits.  38 C.F.R. § 
3.303(c).  Additionally, 38 C.F.R. § 4.9 indicates that mere 
congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorder and mental deficiency are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  Also, 38 C.F.R. § 4.127 (1995) 
provided that personality disorders will not be considered as 
disabilities under the terms of the rating schedule.  There 
is also no medical evidence of any superimposed injury or 
disease.

The most recent examinations reveal that the veteran did not 
have audio or visual hallucinations, his speech was coherent 
and of normal flow and amount, was not delusional, his 
thought processes were coherent, logical, and goal directed, 
his cognition appeared intact, and he was alert and oriented 
in all spheres.  Thus, the current medical evidence does not 
indicate that, by reason of psychoneurotic symptoms 
attributable solely to his PTSD, the veteran's reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  In addition, while 
the veteran has complained of constant sleep problems, i.e., 
only sleeping 2-3 hours per night, in a November 1995 letter 
the veteran indicates that after sleeping from 1:00 AM to 
4:00 AM, he was awakened by sounds outside his trailer.  He 
did not indicate that any PTSD symptomatology was responsible 
for his awakening.

Based on the foregoing, the Board finds that the veteran's 
PTSD symptomatology does not rise to the definite level 
required for a 30 percent rating from March 25, 1994, to 
September 24, 1997, under the former criteria, nor to the 
considerable level required for a 50 percent evaluation from 
November 7, 1996.  Moreover, by definition, it does not meet 
the criteria for a 70 percent or 100 percent rating, as these 
require that his symptomatology produce more occupational and 
social impairment than that required for a 50 percent rating.  
See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).  In 
determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Mental disorders are currently rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9201-9521.  PTSD is  rated 
in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  
As noted above, the veteran has been assigned a 30 percent 
rating for PTSD under § 4.130, Diagnostic Code 9411.  Under 
that section, a 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, 70 percent, requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function  independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

As noted above, the medical evidence indicates that the 
veteran has no more than a moderate PTSD illness, with 
moderate PTSD symptoms.  Applying the same symptomatology and 
rationale as with the former PTSD criteria, the Board finds 
that the veteran's symptomatology does not exhibit the 
necessary flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships as to 
warrant a 50 percent evaluation under the revised criteria, 
either prior to or subsequent to September 25, 1997.

Under both the former and the revised criteria, the Board 
notes that the veteran, in some 35 statements submitted 
during the course of this appeal, has indicated that he 
cannot appear for examinations or treatment due to a 
combination of a lack of transportation and his fear of being 
out of his home.  The September 1997 examination report noted 
above indicated that the schizoid and schizo-typal features 
of his personality disorder are more responsible for that 
fear than his PTSD symptomatology.  Also, the veteran has 
indicated that "excess noise," in life in general, is at 
least partially responsible for this fear, which is not 
related to PTSD symptomatology, or to reminders of Vietnam.

Specifically, with respect to the effect of the veteran's 
psychiatric impairment on his ability to work, the revised 
criteria for a 30 percent evaluation include an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), whereas a 50 percent evaluation 
requires reduced reliability and productivity which is more 
than occasional.  As noted above, it has not been shown that 
the veteran's PTSD symptomatology, standing alone, is the 
primary cause of his unemployment.  Based on the foregoing, 
the Board finds that the veteran's PTSD symptomatology does 
not rise to the level required for a 50 percent rating from 
November 7, 1996, under the revised criteria.

Accordingly, as the veteran does not meet the criteria for a 
50 percent rating under the revised criteria, he, by 
definition, does not meet the criteria for a 70 percent or 
100 percent rating under that criteria, as these require that 
his symptomatology produce occupational and social impairment 
to an even greater degree than that required for a 50 percent 
rating.  See Shoemaker, supra.  In determining a rating for a 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be legal 
error as a matter of law.  Massey, supra; Pernorio, supra.

As the Board has found that the preponderance of the evidence 
is against a rating in excess of 10 percent from March 15, 
1994 to September 24, 1997, and against a rating in excess of 
30 percent from September 25, 1997, under either the former 
or revised criteria for PTSD, the veteran's request for an 
increased rating for PTSD must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the Board notes the representative's argument in the 
October 1996 VA Form 646 as to the applicability of 38 C.F.R. 
§ 4.127 in regard to a personality disorder.  38 C.F.R. 
§ 4.127 (1995), as noted previously, provided that 
personality disorders will not be considered as disabilities 
under the terms of the rating schedule.  38 C.F.R. § 4.127 
(1998) provides that personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in § 3.310(a) of that chapter, disability resulting 
from them may not be service-connected.  However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected.  The Board notes that § 3.310(a) provides for 
service connection for disabilities which are proximately due 
to or the result of a service-connected disability.  There is 
no medical evidence of record, however, which indicates that 
any personality disorder was caused by any service-connected 
disorder.  There has also been no medical evidence submitted 
indicating that any disability was superimposed upon a 
personality disorder.


ORDER

A rating in excess of 10 percent, the initial evaluation 
assigned, for service-connected post-traumatic stress 
disorder from March 25, 1994 to September 24, 1997, is 
denied.

A rating in excess of 30 percent for service-connected post-
traumatic stress disorder, from September 25, 1997, is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

